McKUSICK, Chief Justice.
In November of 1984, a month after the end of the moose season, six men from Connecticut went hunting in Maine. They stayed at a camp in the town of Washington, about 125 miles from the nearest moose hunting zone. Two of them, William J. Wright and Frank W. Schrempp, now appeal their convictions after a jury-waived trial in the Superior Court (Knox County; McKinley, J.) for the Class D offense of illegal possession of moose. 12 M.R.S.A. § 7464(2) (1981). The Superior Court sentenced both defendants to the statutory minimum of three days in jail and a fine of $500. 12 M.R.S.A. § 7901(2) (1981). Finding no ambiguity whatever in the statute defining this crime, we affirm the convictions.
Defendants admit that, one of their companions having shot and slaughtered a cow moose and her two calves, they took back to Connecticut with them at least eight bags of moose meat. The offense defendants thereby committed is defined as follows:
2. Illegal possession of moose. A person is guilty of possessing moose if he possesses any moose, except in accordance with sections 7238, 7463-A or 7503 [pertaining to moose licensed for importation or lawfully or accidentally killed and properly registered or certified, circumstances not present here].
12 M.R.S.A. § 7464(2). The term “moose” by statutory definition includes “any of its physical parts.” 12 M.R.S.A. § 7001(40) (1981).1 Subsection (2) of section 7464, violation of which constitutes a Class D offense,2 is in our view plainly and incontestably applicable to these defendants’ admitted possession of parts of an illegally taken moose.
Defendants, however, do try to contest subsection (2)’s application to their possession of moose parts. They do so by arguing that subsection (7) of the same section 7464, defining a Class E offense of “illegal possession of moose parts,” was intended *1129by the legislature to provide the exclusive means of penalizing a person possessing parts of a moose, but not a whole moose.3 Defendants’ contention is quickly answered by the only reasonable interpretation of subsection (7). When read in its full statutory context and in light of the strict regulation of moose hunting obviously intended by the legislature, that latter subsection applies only to the possession of parts of a lawfully taken moose,4 and then the Class E crime of possessing those parts is committed only if after the lawful taking of the moose the individual parts are not plainly labeled with information about the registration of the moose. In other words, subsection (7) regulates the handling of moose parts after registration of the moose and does not have any application to the circumstances present here in which defendants possessed parts of a moose that had never been lawfully taken or registered.
The entry is:
Judgment affirmed.
All concurring.

. 12 M.R.S.A. § 7001 (1981) provides as here pertinent: [UJnless the context otherwise indicates ...
[[Image here]]
40. Whenever the name of any wild animal ... is used, it shall mean the named wild animal or any of its physical parts.


. See 12 M.R.S.A. § 7901(2).


. 12 M.R.S.A. § 7464(7) (1981) provides in full:
7. Illegal possession of moose parts. A person is guilty, notwithstanding subsection 3, of illegal possession of moose parts if he possesses any part or parts of a moose taken in accordance with this section, unless each separate part is plainly labeled with the following:
A. The registration seal number; and
B. The name and address of the person who registered the moose.


. The term in subsection (7) of section 7464 reading "moose taken in accordance with this section” refers to moose "legally harvested” under 12 M.R.S.A. § 7463-A (1981), which section is incorporated by reference by subsection (1) of section 7464. Only such “legally harvested” moose can be registered so as to produce the registration information required by subsection (7) to be placed on the labels on moose parts.